Judge LANSING,
dissenting.
The majority, as well as the district court on intermediate appeal, apparently interpret the Idaho Supreme Court’s decision in Silsby v. Kepner, 140 Idaho 410, 95 P.3d 28 (2004), as holding that any error in calculating child support under the Idaho Child Support Guidelines constitutes a legal error and is therefore not remediable under Idaho Rule of Civil Procedure 60(a). I disagree and therefore dissent. In my view, the magistrate court’s error in adding the tax exemption adjustment to appellant’s child support obligation instead of subtracting it from the obligation, as required by the guidelines, was not a legal error but a mistake arising from an oversight and is correctible under Rule 60(a).
Preliminarily, I will briefly address the magistrate court’s stated ground for denying appellant’s motion to correct the child support. The court’s order said that the motion was denied because the respondent filed his motion “without a supporting affidavit and offered no testimony in support thereof at hearing____”3 I find this to be erroneous because appellant’s written motion to correct the error explained how documents in the court record demonstrated that the error had occurred. Because the computation error is disclosed in records in the court’s own file, no further evidence was necessary to support the appellant’s motion, and the magistrate court erred in denying the motion on the ground of lack of supporting evidence.
The majority holds that the denial of the appellant’s motion is required by terms of the Supreme Court’s decision in Silsby. I disagree because the Silsby case is readily distinguishable from the circumstances presented here. In Silsby, the complaint for divorce set out a child support calculation that granted the child dependency tax exemption to the plaintiff but did not include any offset to the defendant for this tax benefit. The defendant did not appear in the action, and the divorce decree was entered by default. The decree contained the same child support terms set out in the complaint. In that circumstance, the Court said that the magistrate had made a legal error, not a clerical error, in failing to give credit to the defendant for the tax exemption. The Court adopted the following construction of Rule 60(a) that had been articulated by the Ninth Circuit Court of Appeals:
The basic distinction between “clerical mistakes” and mistakes that cannot be corrected pursuant to Rule 60(a) is that the former consist of “blunders in execution” whereas the latter consist of instances where the court changes its mind, either because it made a legal or factual mistake in making its original determination, or because on second thought it has decided to exercise its discretion in a manner different from the way it was exercised in the original determination.
Silsby, 140 Idaho at 412, 95 P.3d at 30 (quoting Blanton v. Anzalone, 813 F.2d 1574, 1577 n. 2 (9th Cir.1987)). The Silsby Court concluded, “Where the magistrate did not intend to make the award in the first place, it was not a clerical error to be corrected under Rule 60(a), but rather a legal error that falls outside the remedy of this rule.” Silsby, 140 Idaho at 412, 95 P.3d at 30.
In Silsby, where nothing in the record evidenced the trial court’s intent other than the default judgment itself, there was no basis for a conclusion that the magistrate had intended to allocate the value of the tax exemption in the first place. In the present ease, by contrast, there is abundant evidence that the magistrate intended to properly apportion the benefit of the tax exemption in compliance with the Idaho Child Support Guidelines and that the error in the amended judgment was the result of an oversight. The original divorce decree, which was entered upon the parties’ stipulation, correctly deducted appellant’s pro rata share of the tax exemption value from his child support in compliance with the guidelines, thus evidencing the magistrate’s intent, as well as the intent of the parties, to properly allocate this sum. The respondent soon thereafter filed a motion to amend the decree. According to *258that motion, the child support had been incorrectly calculated because the respondent’s income was inadvertently overstated. According to the motion, the only change sought was recalculation of the child support to reflect respondent’s correct income. Nothing in the motion requested any change to the tax exemption allocation. However, in the revised worksheets attached to the motion, which set out new calculations based upon the mother’s corrected income amount, the tax exemption value that should have been deducted from appellant’s base child support was, instead, added to it. Because nothing in the respondent’s motion suggested that such an alteration in application of the exemption was requested, it is apparent that it resulted from an error in respondent’s worksheets which was not discovered by the court when it granted respondent’s motion to amend the decree.
Idaho Rule of Civil Procedure 60(a) authorizes the correction of errors “arising from oversight or omission.” That is the type of error that occurred here. The record before us shows that the magistrate court’s intent was to correctly allocate the tax exemption benefit, for the court did so in the initial divorce decree. The erroneous modification of that allocation in the amended decree resulted from the court’s oversight in failing to discover an error in the respondent’s proffered child support guideline worksheets. Therefore, relief should have been granted under Rule 60(a). This was a “blunder in execution,” which Silsby says may be corrected under Rule 60(a), rather than a situation where the court made a legal mistake concerning application of the guidelines. Appellant’s Rule 60(a) motion sought only to correct the amended decree to reflect the magistrate’s original intent.
Accordingly, I would reverse the appellate decision of the district court and remand for correction of the error by the magistrate court.

. Unlike the majority, I see no ambiguity in the magistrate court’s dismissal order; the absence of an affidavit or supporting testimony was the stated basis for the magistrate’s denial of the motion.